Case 0:20-cv-60982-WPD Document 15 Entered on FLSD Docket 06/01/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO. 20-60982-CIV-DIMITROULEAS/SNOW

  APPLE CORPS LIMITED and SUBAFILMS
  LIMITED,

                 Plaintiffs,
  vs.

  MERCHCLAN.COM, et al,

                 Defendants.
                                                   /

                  ORDER GRANTING PLAINTIFFS’ MOTION TO UNSEAL

         THIS CAUSE is before the Court upon Plaintiffs’ Motion to Unseal (the “Motion”) [DE
  13], filed herein on June 1, 2020. The Court has carefully considered the Motion and is otherwise
  fully advised in the premises.
         Plaintiffs request that all documents filed with the Court that have been restricted from
  the Court docket be unsealed as a seal on this matter is no longer required. Having considered the
  Motion [DE 13] and pertinent portions of the record, the Court finds good cause to allow the
  information to be unsealed.
         Accordingly, it is ORDERED AND ADJUDGED as follows:
         1.      The Motion [DE 13] is hereby GRANTED; and
         2.      The Clerk of Court is hereby DIRECTED to unseal all docket entries in this case
  and return those portions of the Court file to the public records.
         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,
  this 1st day of June, 2020.




  Copies provided to:
  Counsel of Record
